Citation Nr: 1545015	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 10, 2009.

2.  Entitlement to a rating in excess of 30 percent for PTSD from April 10, 2009.

3.  Entitlement to an initial rating in excess of 0 percent for degenerative joint disease, lumbar spine (low back disability) prior to April 16, 2009.

4.  Entitlement to a rating in excess of 10 percent for low back disability from April 16, 2009.


REPRESENTATION

Appellant represented by:	George Billinson, Attorney



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2002 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which assigned an initial 30 percent rating for PTSD and an initial noncompensable rating for low back disability.

An August 2013 rating decision assigned a 50 percent rating for PTSD prior to April 10, 2009, and continued the 30 percent rating assigned prior to April 10, 2009.  The August 2013 rating decision also assigned a 10 percent rating for low back disability effective April 16, 2009.  The Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of increased ratings for PTSD from April 10, 2009 and low back disability from April 16, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to April 10, 2009, the Veteran's PTSD was manifested by insomnia, nightmares, irritability, exaggerated startle response, hypervigilance, and difficulty concentrating; social impairment with deficiencies in most areas was not shown.

2.  Prior to April 16, 2009, the Veteran's low back disability was manifested by painful motion; it was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  Prior to April 10, 2009, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 9411 (2015).

2. Prior to April 16, 2009, the criteria for an evaluation of 10 percent, but no higher, for degenerative joint disease, lumbar spine have been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record reflects that the RO provided the Veteran with the requisite notice in August 2007, prior to the initial October 2007 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations in August 2007.  The examination reports have been reviewed and found to be adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.   In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step (or element) is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

The second step is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   Neither the RO nor the Board is permitted to assign an extra-schedular rating; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  PTSD prior to April 10, 2009

During the period in question, the Veteran's PTSD has been rated as 50 percent disabling under the General Rating Formula for Mental Disorders, Diagnostic Code (DC) 9411, which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2015).

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms); see also 38 C.F.R. §§ 4.125, 4.126, 4.130.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

Turning to the evidence of record, an August 2007 VA treatment report noted that the Veteran had PTSD, insomnia, and headaches.

On September 2007 VA examination, the Veteran complained of insomnia, nightmares and intrusive thoughts of combat, irritability, exaggerated startle response, hypervigilance, and difficulty concentrating.  He reported a significant improvement in symptoms since leaving the military.  Overall, the severity of his symptoms was mild.  The duration of his symptoms had been chronic and sporadic.  The Veteran was married and was living with his wife and in-laws.  They had 3 children and his wife was also pregnant.  He reported a strong, supportive relationship with his wife and children.  Socially, he was maintaining relationships with family and friends.  He reported no difficulties with violent or assaultive behavior.  The Veteran was not isolating himself significantly and was able to engage in social activities.  He appropriately interacted with others and completed basic activities of daily living independently.  He was able to meet family responsibilities and was also able to meet work demands and responsibilities.   Mental Status Examination revealed no impairment in thought process or communication.  No delusions or hallucinations were present.  He denied suicidal and homicidal ideation.  He was oriented times 4.  He had no memory loss or impairment.  He had no obsessive or ritualistic behavior.  Speech was of normal rate and rhythm.  No panic attacks were present.  There was the presence of mild anxiety.   There was no impaired impulse control.  The examiner assigned a GAF of 70.

There is no other relevant medical evidence of record for the period in question.

Based on the foregoing, the Board finds that a rating in excess of 50 percent is not warranted.  There is no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  There is also no evidence of impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  More significantly, the manifestations of the Veteran's PTSD have not been shown to result in a level of occupational and social impairment with deficiencies in most areas as required for a higher rating of 70 percent.  As noted above, the August 2007 VA examiner found that the Veteran's symptoms were mild in severity, and assigned a GAF of 70 (indicating mild impairment in occupational and social functioning).  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 50 percent prior to April 10, 2009, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.

Finally, the Board has also considered whether an extraschedular rating is appropriate.  38 C.F.R. § 3.321(b)(1).  The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the referral for an extraschedular rating.  Rather, the Veteran's symptoms-including nightmares, irritability, mild anxiety, and difficulty concentrating -are all contemplated by DC 9411.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Low back disability prior to April 16, 2009

The Veteran claims that his degenerative joint disease (DJD) of the lumbar spine warrants a compensable evaluation.  Degenerative arthritis established by X-ray findings will generally be rated on the basis of limitation of motion of the specific joint or joints involved.  Degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5003, 5242 (2015).

The General Rating Formula for Diseases and Injuries of the Spine directs that a 20 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

Intervertebral disc syndrome (IVDS) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.§ 4.25. 38 C.F.R. § 4.71a, DC 5243 (2015).  Under DC 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Incapacitating episodes are defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  DC 5243.

Associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.

Turning to the evidence of record, on August 2007 VA examination, the Veteran reported episodic low back pain, depending on activity level.  He denied any back pain in the past 6 months.  He reported radiation down the left buttocks and leg.  He treated with Motrin.  He was able to walk 3 miles.  His low back had mild effects on his usual daily activities, including exercise, sports, and traveling.  He reported flare-ups of back pain about 2 times per year with heavy lifting that last about 1 to 2 weeks..  Physical examination revealed a normal gait.  Flexion was to 90 degrees.  Extension and bilateral lateral flexion was to 30 degrees.  Bilateral lateral rotation was to 45 degrees.  There was no additional limitation following repetitive motion.  Straight leg raising tests were negative.  The Veteran's spine had normal curvature.  Reflex, muscle strength, and sensory examinations were all normal.  X-ray showed mild DJD of the lumbar spine.

In his May 2008 notice of disagreement, the Veteran reported that he had recently had several episodes of low back pain necessitating medical care.  He further stated that he has had pain in his low back since 2004.  He had lost several days of work due to his back pain.  When his back pain occurs, he cannot move, has to lie down, and is in extreme pain for several days.

During June 2008 VA treatment, the Veteran reported low back pain several times in the last 6 months lasting 1 week.  He also felt some pain in right leg, but no numbness nor tingle and no sphincter dysfunction.  He saw a chiropractor through work, which helped.  Examination of the back revealed full range of motion, normal reflexes, and no tenderness to palpation.

Based on a review of the record, the Board finds that a higher rating of 10 percent is warranted prior to April 16, 2009.  Although the Veteran denied back pain on September 2007 VA examination, he reported pain in May 2008 and June 2008, for which he sought treatment.  The Veteran is competent to report symptoms of pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Resolving all doubt in favor of the Veteran, the Board finds that a higher rating of 10 percent is warranted for the entire period on appeal prior to April 16, 2009.  However, the Board does not find that a rating in excess of 10 percent is warranted.  A preponderance of the evidence is against a finding that the Veteran had forward flexion of the thoracolumbar spine of 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour.  As indicated above, the Veteran exhibited full range of motion in September 2007 and June 2008, and the September 2007 VA examiner noted that the Veteran's gait was normal.

A higher, 20 percent rating under IVDS is also not warranted, as there is no evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Although the Veteran has reported flare-ups of pain which require him to lie down for extended periods of time, the evidence does not indicate that a physician prescribed bed rest.  Thus, the Veteran did not have any incapacitating episodes, as defined by DC 5243, and a higher rating is not warranted under that diagnostic code.

The medical evidence does not indicate that the Veteran had any other neurologic abnormalities related to his low back disability.  Although the Veteran reported radiation of pain into his right leg, objective physical examinations were negative for radiculopathy.  Thus, a separate rating for associated neurological abnormalities is not warranted.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's degenerative joint disease of the lumbar spine are contemplated by the applicable rating criteria. The competent medical evidence of record shows that the low back disability is primarily manifested by pain.  The applicable diagnostic code used to rate the Veteran's disability provides for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's low back disability have been fully considered and are contemplated in the rating schedule. Consideration of whether the appellant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.


ORDER

An initial rating in excess of 50 percent for PTSD prior to April 10, 2009 is denied.

An initial rating of 10 percent, but no greater, for low back disability prior to April 16, 2009 is granted.


REMAND

The Veteran was afforded additional VA examinations with regard to his low back disability and PTSD in April 2009.  Based on the results of those examinations, the AOJ assigned a 10 percent evaluation for his low back disability effective April 16, 2009, and a 30 percent evaluation for his PTSD, effective April 10, 2009.  

The Veteran and his spouse submitted affidavits in August 2009.  Regarding PTSD, the Veteran and his spouse provided detailed testimony regarding his continuing symptomatology.  A liberal reading of the affidavits suggests that the Veteran's symptoms are worse than recorded on April 2009 VA examination.  As there are no treatment records dated since April 2009 associated with the claims file, a new VA examination is necessary to adequately evaluate the current severity of his PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  

Regarding the low back disability, the Veteran testified that he experienced frequent flare-ups of back pain.  The Board notes that the April 2009 VA examiner did not address whether there would be any loss of function on flare-up.  Examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.   Id.  Because the Board must consider whether limitation of motion may establish a basis for a higher rating, remand is necessary. Without further clarification of the Veteran's range of motion in his lumbar spine during flare-ups, the Board is without medical expertise to determine the current severity of the disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the AOJ must provide the Veteran with a new examination which specifically addresses Mitchell criteria.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated April 2009 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD. The claims file must be provided to the examiner in conjunction with the examination. After a review of the evidence of record, the examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms attributable to the service-connected PTSD, to include the frequency and severity, with consideration of the statements of the Veteran.

The examiner must assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

 A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

4.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's low back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should conduct range of motion testing of the spine, specifically noting whether-upon repetitive motion of the Veteran's lumbar spine-there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination associated with the lumbar spine.  Any additional functional impairment should be expressed in degrees of lost motion.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  Even if flare-ups are not reported at the examination, the examiner should still estimate the extent of any functional loss during the flare-ups noted at the prior examination, in degrees of lost motion.  If this cannot be answered, the examiner must explain why this is so.

Additionally, the examiner should state whether the Veteran's low back disability has caused intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during each 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. The examiner should provide the basis for any such findings. 

Further, the examiner should identify any neurological pathology related to the Veteran's low back disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved and whether there is any complete or incomplete paralysis. If incomplete paralysis is present, the examiner should also indicate whether the functional impairment resulting from the incomplete paralysis is mild, moderate, moderately severe, or severe. 

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's low back disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of: (1) entitlement to an evaluation in excess of 30 percent from April 10, 2009 for PTSD; and (2) entitlement to an evaluation in excess of 10 percent from April 10, 2009 for low back disability.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran is hereby notified that failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					
							(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


